9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stella FIELDS, Jerry Scott, Jr.;  Anthony Stone;  DavidHarris;  Joy Harris;  Linda Harris;  Loni Harris;  Elton L.Ramos;  Robert E. Raymos;  Robert E. Raymos, II;  DonaldRamos;  Robert Ramos;  William L. Raymos;  Guy FranklinRaymos;  Jack Raymos;  Kathleen Sue Raymos;  Marla LouiseRaymos;  Grant Thomas;  Jack Thomas;  Bernard Unhassobiscay;Catherine Unhassobiscay;  Gracienne Unhassobiscay;  JeanBaptiste Unhassobiscay;  Sarah Unhassobiscay;  JosephWeldon;  Lena Weldon;  Lila Weldon;  Ray Weldon;  JennyFreeman;  Rita Moore Anderson;  Ann Marie Lee;  EugenePeterson;  Josephine Peterson;  Candace Marchant;  HowardMarchant;  Richard Marchant;  Lisa Esponda;  AngelinaWhiterock;  Donald L. Davis, Ronald L. Davis, LoreneWalters;  James Chavez and George Ross, Plaintiffs-Appellants,andLindsey Barlen Rogers and Clara Howell, Plaintiffs,v.UNITED STATES of America, Manual Lujan, Jr., individuallyand as Secretary of the Interior of the United States ofAmerica;  Ken Smith individually and as Assistant Secretaryof Interior for Indian Affairs;  James H. Stevens,individually and as Area Director of Bureau of IndianAffairs;  ROBERT HUNTER, individually and as Superintendentof Western Nevada Agency, Defendants-Appellees.
No. 92-1514.
United States Court of Appeals, Federal Circuit.
July 21, 1993.

1
APPEAL DISMISSED.

ON MOTION
ORDER

2
Upon consideration of the unopposed motion of Stella Fields et al. to voluntarily dismiss their appeal,

IT IS ORDERED THAT:

3
(1) The motion is granted and the appeal is dismissed.


4
(2) Each side shall bear its own costs.